DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 12/14/2020. Claims 1-8, 10-13, and 15-17 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.    (Currently Amended) A computer-implemented method for virtual design of wallpaper, comprising:
providing a plurality of cross-layers;
providing one or more interactions between cross-layers and/or providing one or more environmental and/or aging variables which affect one or more of the cross-layers;
wherein each cross-layer represents a substrate in a virtual construction[, wherein], and 
each cross-layer is defined by one or more cross-elements comprising:

a color-cluster element, which provides for modification of a group of colors such as the group appears in a pattern in the image;
a 3D element, which provides three-dimensional effects in the image; a solidity element, which defines how the cross-layer would appear if the cross-layer is backlit[.];
a transparency element, which defines how much the cross-layer will colorize the cross-layer behind it;
a reflectivity element, which defines whether the cross-layer is shiny or matte; and/or
a metallicity element, which defines whether the cross-layer or a portion of the cross-layer is metallic; and
one of the cross-layers represents wallpaper comprising a pattern.

10. (Currently Amended) The method of claim [9] 1, wherein interactions between cross-layers are programmed to occur through one or more of the cross-elements.

11.    (Currently Amended) A computer-implemented method for virtual design, comprising:
providing a plurality of virtual substrates, each virtual substrate represented by an image and having one or more elements which define the appearance of the image, wherein the one or more elements comprise:

a color-cluster element, which provides for modification of a group of colors such as the group appears in a pattern in the image;
a 3D element, which provides three-dimensional effects in the image; a solidity element, which defines how the cross-layer would appear if the cross-layer is backlit[.];
a transparency element, which defines how much the cross-layer will colorize the cross-layer behind it;
a reflectivity element, which defines whether the cross-layer is shiny or matte;
and/or
a metallicity element, which defines whether the cross-layer or a portion of the cross-layer is metallic;
providing one or more interactive effects between elements of two or more of the virtual substrates; and
providing one or more environmental and/or aging variables capable of influencing the appearance of the image.

Allowable Subject Matter
3.    Claims 1-8, 10-13, and 15-17, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance

The Applicants, by amendments have incorporated allowable subject matters into the rejected base claims (see the 9/14/20 communications) and, therefore, placed the application in condition for allowance.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations found in claim 11 of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-8, 10-13, and 15-17 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

03/05/2021